


REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the 6th
day of January 2009 by and among Pacific Continental Corporation, a Oregon
corporation (the “Company”), and the person or entity named on the signature
page hereto (the “Investor”).


WHEREAS, the Company has issued shares of its common stock to the Investor in
connection with the Purchase Agreement; and


WHEREAS, the Company has agreed to provide certain registration rights to the
Investor.


Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:


1.           Definitions.  Unless the context otherwise requires, the terms
defined in this Section 1 shall have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
any of the terms herein defined.


“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.


“Board” means the Board of Directors of the Company.


“Common Stock” means the common stock, no par value per share, of the Company,
as constituted on the date hereof, and any capital stock into which such Common
Stock may thereafter be changed, and shall also include (i) capital stock of the
Company of any other class (regardless of how denominated) issued to the holders
of shares of Common Stock upon any reclassification thereof which is not also
preferred as to dividends or assets over any other class of stock of the Company
and which is not subject to redemption and (ii) shares of common stock of any
successor or acquiring corporation received by or distributed to the holders of
Common Stock of the Company.


“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.


“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.


“Company Securities” has the meaning any securities proposed to be sold by the
Company for its own account in a registered public offering.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time..


 
 

--------------------------------------------------------------------------------

 
“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.


“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.  References to “Investors” means each of the persons or entities that
have purchased shares of Common Stock from the Company pursuant to the Purchase
Agreement.


“Person(s)” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, incorporated organization,
association, corporation, institution, public benefit corporation, entity and
any nation or government, any state or other political subdivision thereof, and
any entity or official exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, government.


“Purchase Agreement” means the Common Stock Purchase Agreement of even date
herewith, between the Company and the Investor, relating to the sale by the
Company and the purchase by the Investor of the Registrable Securities.


The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.


“Registrable Securities” means the Common Stock received by the Investor in the
offering under the Term Sheet and any securities of the Company issued with
respect to such Common Stock by way of a stock dividend or stock split or in
connection with a combination, recapitalization, share exchange, consolidation
or other reorganization of the Company.


“Registration Statement” means a registration statement on other than any of the
Excluded Forms.


“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and the reasonable fees and disbursements of one counsel for all
Investors.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.


“Term Sheet” means the Term Sheet set forth in the private placement disclosure
document dated January 2, 2009, relating to the private offering of the
Company’s Common Stock.




 
 

--------------------------------------------------------------------------------

 
2.           Registration.


(a)           Required Registration. Subject to exceptions and limitations
described herein, the Company shall within 90 days of the closing of the
offering under the Term Sheet cause a Registration Statement to be filed with
the Commission on Form S-3, if available, or, if Form S-3 is not available for
the registration of the Registrable Securities, on such form as may be
prescribed by the Commission, providing for the resale of the Registrable
Securities.  Such Registration Statement shall contain all appropriate
undertakings necessary to comply with Rule 415 under the Securities Act
pertaining to “shelf registration” or delayed offerings of securities.  The
Company shall use its best reasonable efforts to cause the Commission to declare
such Registration Statement effective and to maintain the effectiveness of such
Registration Statement pursuant to Section 4 below.


(b)           Liquidated Damages.


(i)           If the Registration Statement is not filed with the Commission
within 90 days of the closing of the offering under the Term Sheet, then the
Company shall, as additional consideration and not as a penalty, deliver to the
Investor on such 90th day, and every 30 days thereafter until it is filed, an
amount of cash equal to 0.5% of the purchase price of the Common Stock purchased
by such investor.


(ii)           If the Registration Statement has not been declared effective by
the Commission within 120 days of the closing of the offering under the Term
Sheet (or 150 days if the Commission’s Staff reviews the Registration
Statement), then the Company shall, as additional consideration, deliver to the
Investor on such 120th  or 150th day, as applicable, and on each successive 30th
day thereafter under which the Registration Statement has not been declared
effective, an amount of cash equal to 0.5% of the purchase price of the Units
purchased by the Investor.


3.           Obligations of the Company. If and whenever the Company is required
by the provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:


(a) use its best efforts to prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its
best  reasonable efforts to cause such Registration Statement to become and
remain effective;


(b) use its best efforts to prepare and file with the Commission such amendments
to such Registration Statement (including post-effective amendments) and
supplements to the prospectus included therein as may be necessary to keep such
Registration Statement effective, subject to the qualifications in Section 4(a),
and to comply with the provisions of the Securities Act with respect to the sale
or other disposition of all Registrable Securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the Investor  set forth in such Registration Statement;


 
 

--------------------------------------------------------------------------------

 
(c) furnish to the Investor such number of copies of such Registration Statement
and of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and such other documents, as the Investor
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities owned by the Investor;


(d) use its best efforts to register and/or qualify the securities covered by
the Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Investors participating in
the Registration and as may be reasonably appropriate for the distribution of
such Registrable Securities, provided, however, that notwithstanding anything in
this Agreement to the contrary, in the event any jurisdiction in which the
securities shall be qualified imposes a non-waivable requirement that expenses
incurred in connection with the qualification of the Registrable Securities be
borne by selling shareholders, the Investors shall pay their pro rata share of
such expenses;


(e) notify the Investor at any time when a prospectus relating to his or its
Registrable Securities is required to be delivered under the Securities Act, of
the Company’s becoming aware that the prospectus included in the related
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;


(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission;


(g) cause all such Registrable Securities on such Registration Statement to be
listed on each securities exchange or automated quotation service (including the
National Market of The Nasdaq Stock Market) on which similar securities issued
by the Company are then listed; and


(h) notify the Investor of any stop order threatened or issued by the Commission
and take all actions reasonably necessary to prevent the entry of such stop
order or to remove it if entered.


4.           Other Procedures.


(a)            Subject to the Company’s general obligation to use its best
efforts under Section 3, the Company shall be required to maintain the
effectiveness of a Registration Statement (under Form S-3) until the earlier of
(i) the date of settlement of sale of all Registrable Securities or (ii) 24
months from the effective date of the Registration Statement.


 
 

--------------------------------------------------------------------------------

 
(b)           In consideration of the Company’s obligations under this
Agreement, the Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e) and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investor’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
 
(c)            The Company’s obligation to file any Registration Statement or
amendment including a post-effective amendment, shall be subject to each
Investor, as applicable, furnishing to the Company in writing upon the Company’s
reasonable request such information and documents regarding such Investor and
the distribution of such Investor’s Registrable Securities as may reasonably be
required to be disclosed in the Registration Statement in question by the rules
and regulations under the Securities Act or under any other applicable
securities or blue sky laws of the jurisdiction referred to in Section 3(d)
herein.  The Company’s obligations are also subject to each Investor promptly
executing any representation letter concerning compliance with Regulation M
under the Exchange Act (or any successor rule or regulation).


(d)           If any such registration or comparable statement refers to the
Investor by name or otherwise as a stockholder of the Company, but such
reference to the Investor by name or otherwise is not required by the Securities
Act or the rules thereunder, then each Investor shall have the right to require
the deletion of the reference to the Investor, as may be applicable.


(e)           In connection with the sale of Registrable Securities, the
Investor shall deliver to each purchaser a copy of the necessary prospectus and,
if applicable, prospectus supplement, within the time required by Section 5(b)
of the Securities Act.


5.           Registration Expenses.  In connection with any registration of
Registrable Securities pursuant to Section 2(a), the Company shall, whether or
not any such registration shall become effective, from time to time, pay all
expenses (other than Selling Expenses) incident to its performance of or
compliance, including, without limitation, all registration, and filing fees,
fees and expenses of compliance with securities or blue sky laws, word
processing, printing and copying expenses, messenger and delivery expenses, fees
and disbursements of counsel for the Company and all independent public
accountants and other Persons retained by the Company.


 
 

--------------------------------------------------------------------------------

 
6.           Indemnification.


(a)           In the event of any registration of any shares of Common Stock
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon the
Company’s negligence, fraud, willful misconduct, breach of the terms of this
Agreement or an untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable  Securities
were registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or any
document incident to registration or qualification of any  Registrable
Securities pursuant to Section 3(d) herein, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or,
with respect to any prospectus, necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act, or state
securities or blue sky laws applicable to the Company and relating to action or
inaction required of the Company in connection with such registration or
qualification under the Securities Act or such state securities or blue sky
laws.  If the Company fails to defend the Investor as required by Section 6(c)
herein, it shall reimburse (after receipt of appropriate documentation) each
Investor for any legal or any other out-of-pocket expenses reasonably incurred
by any of them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon the Investor’s negligence, fraud,
willful misconduct, breach of the terms of this Agreement or an untrue statement
or alleged untrue statement or omission or alleged omission made in said
Registration Statement, said preliminary prospectus, said prospectus, or said
amendment or supplement or any document incident to registration or
qualification of any  Registrable Securities pursuant to Section 3(d) hereof in
reliance upon and in conformity with written information furnished to the
Company by such Investor specifically for use in the preparation thereof or
information omitted to be furnished by such Investor.


(b)           In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, each Investor shall
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 6(a)) the Company, each director of the Company, each officer
of the Company who signs such Registration Statement, the Company’s attorneys
and auditors and any Person who controls the Company within the meaning of the
Securities Act, with respect to any untrue statement or omission from such
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company  by such Investor specifically for use in the
preparation of such Registration Statement, preliminary prospectus, final
prospectus or amendment or supplement or from any other act or failure to act of
the Investor.


 
 

--------------------------------------------------------------------------------

 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the Indemnifying Party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay.  In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the indemnifying party in connection with the defense
thereof, provided, however, that, if counsel for an indemnified party shall have
reasonably concluded that there is an actual or potential conflict of interest
between the indemnified and the indemnifying party the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any Person controlling such indemnified party for the fees and
expenses of counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 6; provided, however, that in no event shall any indemnification by an
Investor under this Section 6 exceed the net proceeds from the  sale of
Registered Securities received by the Investor.   No indemnified party shall
make any settlement of any claims indemnified against hereunder without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld.  In the event that any indemnifying party enters into any
settlement without the written consent of the indemnified party the indemnifying
party shall not, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff of a release of such indemnified party from all liability
in respect to such claim or litigation.


(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which (i) any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such Registration Statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.


 
 

--------------------------------------------------------------------------------

 
(e)           Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of the Registrable Securities, the Company, any of
the Investor and the underwriters enter into an underwriting agreement relating
to such offering which contains provisions covering indemnification among the
parties, then the indemnification provision of this Section 6 shall be deemed
inoperative for purposes of such offering.


7.           Rule 144.  The Company covenants that it will file the reports
required to be filed under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder (or, in the event that the
Company is not required to file such reports, it will make publicly available
information as set forth in Rule 144(c)(2) promulgated under the Securities
Act), and it will take such further action as the Investor may reasonably
request, or to the extent required from time to time to enable the Investor to
sell their Registrable Securities without registration under the Securities Act
within the limitation of the exemption provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission (collectively,
“Rule 144”).  Upon request of any Investor, the Company will deliver to the
Investor a written statement as to whether it has complied with such
requirements.


8.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


10.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


11.           Notices and Addresses.  All notices, requests, demands, claims and
other communications hereunder shall be in writing and shall be delivered by
certified or registered mail (first class postage pre-paid), guaranteed
overnight delivery, or facsimile transmission if such transmission is confirmed
by delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party to this
Agreement shall designate in writing to the other party to this Agreement):


To the
Company:                                                                Pacific
Continental Corporation
111 West 7th Avenue
Eugene, OR 97401
Facsimile: (541) 344-2843
Attention: Hal M. Brown
 
Chief Executive Officer
 


 
 
 

--------------------------------------------------------------------------------

 


 
With a Copy to:
Graham & Dunn PC

Pier 70, 2801 Alaskan Way, Suite 300
Seattle, WA 98121
Facsimile: (206) 340-9599
Attention:  Kumi Y. Baruffi
 
To the
Investor:                                                                At the
address indicated on the signature page hereof


And  to:                                                          Wunderlich
Securities, Inc.
6000 Poplar Avenue, Suite 150
Memphis, TN 38119
Facsimile: (901) 251-1352
Attention: J. Wesley Grace


or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.


12.           Attorneys Fees.  In the event that there is any controversy
arising out of or relating to this Agreement, or to the interpretation,
enforcement or breach thereof, and any action or proceeding relating to this
Agreement is filed, the prevailing party shall be entitled to an award by the
court of reasonable attorneys’ fees, costs and expenses.


13.           Oral Evidence.  This Agreement and the Purchase Agreement
constitute the entire Agreement between the parties and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter of such Agreements.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated except by the mutual
written agreement of the parties hereto.  In the event of an ambiguity or
inconsistency between this Agreement and the Purchase Agreement, this Agreement
shall govern and supercede.


14.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


15.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
Oregon without regard to choice of law considerations.


16.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.

 
m40032-1136748_5.doc
 
 

--------------------------------------------------------------------------------

 



THE COMPANY:


PACIFIC CONTINENTAL CORPORATION




By: /s/Roger Busse
        Roger Busse
        President/Chief Operating Officer





 
m40032-1136748_5.doc
 
 

--------------------------------------------------------------------------------

 

INVESTOR:


For purchases made by an Individual
For purchases made by an Entity
   
Name of Individual Purchaser over the age of 21 (Print)
Name of Partnership, Company, Trust or Qualified Plan
 
By:                                                              
(Signature)
       (Signature)
       
Residence Street Address
Print Name
       
City                            State                                        Zip
Code
Title
       
Mailing Address
Telephone No.
     
Facsimile No.                                                              
City                            State                                        Zip
Code
Tax Identification Number
       
Telephone No.
Street Address of Company/Partnership
   
Facsimile No.
   
City                            State                                        Zip
Code




 
m40032-1136748_5.doc
 
 

--------------------------------------------------------------------------------

 
